DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “said inner pump electrode is at least made of a cermet of a Pt-Au alloy and zirconia, and includes: a first portion located on a surface farther from said heater part from among surfaces opposing each other in said first internal space; and a second portion located on a surface closer to said heater part from among said surfaces opposing each other in said first internal space, an Au content with respect to said Pt-Au alloy as a whole of said second portion is 0.3 wt% or more smaller than an Au content with respect to said Pt-Au alloy as a whole of said first portion2”. 
The closest prior art of record is considered to be Horisaka et al. (US 20090242402 A1) and Kato et al. (US 5893968 A).
As discussed in the prior office action, Horisaka teaches all of the limitations of claim 1 including an inside pump electrode 22 that includes a top “first” portion and a bottom “second” portion wherein the inside pump electrode is formed of zirconia and a metal component containing platinum with added gold (Au) wherein the gold content is greater than or equal to 0.01 wt% and less than or equal to 0.95 wt% [Paras. 0042-0044; Fig. 1]. Horisaka is silent on the top “first” portion of the inside pump electrode 22 having a composition of Au that is different than the bottom “second” portion as required by claim 1. 
Kato was relied upon as a teaching reference wherein a first/top inner pumping electrode 16 that has a Au content of 1 wt% of Au while a second/bottom inner pumping electrode 28 is formed of pure Pt/zZrO2 with no added Au (i.e., 0 wt% Au) [Col. 18:32-40]. Applicant argues in the Remarks filed 07/14/2022 that: 
Kato does not show that the electrodes relied upon in the rejection (16 and 28) are part of a main pump cell as an electrochemical pump cell including an inner pump electrode at least made of a cermet of a Pt-Au alloy and zirconia, and including a first portion located on a surface among surfaces opposing each other in said first internal space, and a second portion located on a surface from among the surfaces opposing each other in the first internal space, as claimed. Rather, Kato discloses inner and outer pumping electrodes 16, 18 as being part of a first electrochemical oxygen pumping cell; and inner and outer pumping electrodes 28, 30 as being part of a second electrochemical oxygen pumping cell.

and,

Further, the Office relies on Kato for disclosing an inner pumping electrode 16 of a first electrochemical oxygen pumping cell and an inner pumping electrode 28 of a second electrochemical oxygen pumping cell, provided on opposing surfaces of a single internal space 44, as corresponding to the claimed first portion and second portion of the inner pump electrode. However, while a single inner pump electrode includes the first portion and the second portion in claim 1, the inner pumping electrode 16 and the inner pumping electrode 28 compose different pumping cells in the sensor element of Kato. Even if one of ordinary skill in the art were to provide a first portion and a second portion having different compositions in a single inner pump electrode of a sensor element of Horisaka, the ordinary skilled artisan would not be motivated to apply a composition of electrodes of different pumping cells, as disclosed in Kato, to arrive at different compositions for each of a first portion and a second portion of an inner pump electrode of a main pump cell, as claimed.

Applicant’s arguments are convincing. Kato does appear to teach wherein the inner pump electrode 16 and the inner pump electrode 28 are formed as two distinct pumping cells as shown in Fig. 2b. These two pumping electrodes are equivalent to the two inner pump electrodes 22 and 51 of Horisaka. One skilled in the art therefore would may be motivated to modify the composition of the inner electrodes 22 and 51 in view of Kato as these are the equivalent first and second pump cell electrodes. This is especially true considering the teachings of Horisaka Para. 0048 wherein the inside pump electrodes 22 and 51 are known to comprise different additive amounts of gold. Thus, Horisaka and Kato both teach varying the Au concentration between the two inner pump electrodes that correspond to the first and second pump cells. However, there is nothing in the prior art of record that suggests modifying the composition of Au within the same main pump cell (i.e., the top/first portion and the bottom/second portion). as required by the instant claims. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-4 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795